Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following Final action is in response to applicant’s amendments received on 11/11/2021.  Claims 1-3, 5-7, 9-11, and 13-15 are pending and have been considered below. 

Response to Remarks
The 35 USC § 102(a)(2) rejection of the claims as being anticipated by Hendrickson (US 2014/0025540) is withdrawn in light of Applicants’ amendments.  However, new prior art rejection has been raised in light of Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134).
Concerning claims  1, 5, and 9,  Gordon discloses a computer system, method and non-transitory computer-readable medium to selectively control access to user profile data on a per entity basis, the system comprising: 
a one or more processors; a memory device storing instructions that configure the one or more hardware processors to perform operations (Gordon, Fig. 2) comprising: 
creating a universal profile for an account, the universal profile comprising profile data about a user associated with the account, and the universal profile further comprising transaction data based on an aggregate of previous transactions between the account and one or more transaction systems of different vendors, the previous transactions categorized 
receiving, from the account a selection of a transaction system of a particular vendor (Gordon, -¶182, the mobile device (or OS thereof) may be configured to identify (or be notified of) the availability of the feeder application (i.e., transaction system of the vendor) via the network connection and avoid the launch of the aforementioned browser by simply displaying one or more icons (similar to the one or more icons that prompted network connection), for downloading and/or executing the feeder application in response to a selection thereof.);
receiving, from the account, a selection permitting at least a subset of the universal profile to be shared with the selected transaction system of the particular vendor, the selection comprising a selection of a subset of the plurality of different transaction categories (Gordon, ¶315, i.e., interface 1800 to set preferences associated with sharing. For example, to set sharing preferences associated with feeder applications, associated with purchase activity (e.g. online shopping, in-store shopping, etc.)., location information, devices, payment, search engines etc.; also, ¶315-19); 
Gordon does not explicitly disclose wherein the subset of the universal profile to be shared comprises a subset of the plurality of different transaction categories.  However, the privacy control panel of Ciurea allows the user to customize the privacy at various granularity levels, such as transaction level, merchant level, access purpose, access type, data type/category, time period, etc. Thus, the user (101) has the complete control of the privacy aspects of the user data (Ciurea, ¶¶365-366).
providing, via a wireless mobile device associated with the user, the permitted at least a subset of the universal profile to the selected transaction system in response to the selection permitting at least the subset of the universal profile and the wireless mobile device detecting that the wireless mobile device is within a predefined distance of a device associated with the particular vendor (Gordon, ¶308, permits user to configure triggers 
receiving, via the wireless mobile device, a transaction context generated by the select transaction system based on the at least one previous transaction included in the provided subset of the universal profile (Gordon, ¶¶337-38,  the interface 2000 may be utilized to identify/change a context associated with an advertisement/content)
Gordon does not explicitly disclose however, Ciurea discloses  the following regarding the at least one previous transaction upon which receiving is based,
the at least one previous transaction not being previously completed by the select transaction system, the transaction context comprising a customized transaction offer based on the at least one previous transaction, the transaction context further comprising an offer of a good or service purchasable via the select transaction system (Ciurea, ¶¶111-114, based on info of the user’s purchase of a TV at Company B, the system performs analyzes to decide how to present the offer for the user).
causing display of user interface display data on the wireless mobile device, the user interface display data comprising a representation of the customized transaction offer  (Gordon, -¶331, offer displayed);
receiving, via the wireless mobile device from the selected transaction system, a listing comprising a plurality of transaction attributes identified by the select vendor system (Gordon, Fig. 19, Ele. 1908, which lists the required transaction attributes with those possessed by the user checked), wherein each transaction attribute in the listing matches at least one attribute present in the at least one previous transaction package offer to include 
receiving a selection of a portion of the plurality of transaction attributes  (Gordon, Fig. 21A, i.e., food and deals/coupons); and 
initiating a transaction based on the selected portion of transaction attributes  (Gordon, -¶423, i.e., the user may select to “buy now (pickup in store)” where if selected, an auto payment system (e.g. saved credit card information, etc.) may be applied to complete the transaction automatically).
It would have been obvious to one of ordinary skill in the art at the time of filing to share categories of transactions and previous transactions.  As in Ciurea in the system executing the method of Gordon. As in Ciurea, it is within the capabilities of one of ordinary skill in the art to configure privacy settings between merchants and consumers at a granular level and present a customized offer based on the filtered data to improve Gordon’s invention with the predictable result of improving the level of selectivity in sharing and restricting data since it contains the extra layers of categorization over the as needed in Gordon.  Additionally, Gordon and Ciurea are analogous art since both refences endeavor to utilize information about user’s activities and transactions to provide targeted offers to the user while also giving the user a level of control over their private data.
Concerning claim 2, 6 and 10, Gordon in view of Ciurea discloses the computer system as in claim 1, wherein the receiving the selection of at least the subset of the universal profile to be shared with the select vendor system comprises: receiving a preference to share at least the subset of the universal profile with the select vendor system that can participate in at least one transaction associated with the at least one transaction category  (Gordon, ¶315, the interface 1800 may be utilized to set sharing preferences 
Concerning claims 3, 7 and 11, Gordon in view of Ciurea discloses the computer system as in claim 1, wherein the receiving, from the select vendor system, the select transaction context generated by the select transaction system based on the at least one previous transaction comprises: receiving at least a portion of a transaction customized by the select vendor system according to an inference about the at least one previous transaction  (Gordon, ¶359, interested in cars inferred based on activity such as taking photos). 
Concerning claim 13, Gordon in view of Ciurea discloses the computer system of claim 1, wherein the computing system implements a user profile manager application that performs the operations, and wherein the wireless mobile device detects a 3rd party user profile (UP) manager application associated with the particular vendor, and based on the detection, the user profile manager application communicates with the mobile device and sends shared transaction data via the mobile device to the 3rd Party UP manager application (Gordon, ¶183, the user may select settings associated with the trusted source to determine the level of automatic actions taken in response to a detection of a feeder application; also, ¶201, as in Fig. 5, the feeder applications may provide information to the master application/OS 504, such that the advertisements and/or content may be selected 504 may provide information (e.g. the information from the feeder applications 502, additional information, etc.) to the advertisement/content management system 506, and the advertisement/content management system 506 may select the advertisements and/or content to be displayed or presented).
Concerning claim 14, Gordon in view of Ciurea discloses the computer system of claim 13, wherein the 3rd Party UP manager application processes the shared transaction data to create the transaction context for the account (Gordon, ¶335, the ad may be published either directly to the contextual advertisement/content management 402 (ad platform), and/or may be published directly to a feeder application (e.g. application associated with the ad source [e.g. Walmart, Starbucks, etc.], etc.). In one embodiment, in order to publish directly to the contextual advertisement/content management 402 (ad platform), the ad may be submitted first to be approved by the contextual advertisement/content management 402 (ad platform). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134), and further in view of Clayton et al. (US 2015/0039471).
Concerning claim 15, Gordon in view of Ciurea does not explicitly disclose however Clayton discloses wherein the entity is a restaurant, and the 3rd Party UP manager application processes the shared transaction data against a menu and a listing to create the transaction context (Hendrickson, i.e., [152], customer’s customized profile of desirable menu options, can specify, e.g., in the Restaurant category the customer may specify: "Chicken only, no sauce, medium-well, vinaigrette, no ice, soy desserts only, etc. ). However, Clayton discloses wherein the entity is a restaurant, and the 3rd Party UP manager application processes the shared transaction data against a menu and a listing to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to customize the menu and listings to create a presentation customized to the customer’s preferences as in Clayton in the system of Gordon in view of Ciurea.  One of ordinary skill in the art would have been motivated to do so for the benefit of providing relevant customized offers to in accordance with the specific menu options.

Response to arguments
Applicant’s arguments filed on 11/11/2021 have been fully considered and found to be unpersuasive. Details are provided below.  

Applicants argued that the cited references do not teach “receiving, …, a listing comprising a plurality of transaction attributes identified by the selected vendor system, wherein each transaction attribute in the listing matches at least one attribute present in the at least one previous transaction”. Examiner respectfully disagrees.
Under broadest reasonable interpretation, Gordon teaches the argued limitations as follows: receiving, …, a listing comprising a plurality of transaction attributes identified by the select vendor system (Gordon, Fig. 19, Ele. 1908, which lists the required transaction attributes with those possessed by the user checked), wherein each transaction attribute in the listing matches at least one attribute present in the at least one previous transaction 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624